PER CURIAM.
The action of the referee, approved on review by the trial court, in rejecting the claim presented by the appellant against the bankrupt estate of Foy & Williams, was fully sustained by one phase of the evidence adduced. To say the least, it is not clearly made to appear by the record that the finding of fact upon which apparently the rejection of the claim was based was wrong. The record does not show the commission of any error calling for a reversal of the decree appealed from.
That decree is affirmed.